Appeal from a judgment of the Supreme Court (McNamara, *961J.), entered October 12, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
While on parole supervision, petitioner committed an armed robbery and was convicted in 1990 of robbery in the second degree, for which he was sentenced as a persistent felony offender to a prison term of eight years to life. He made his fourth appearance before the Board of Parole in August 2003. At the conclusion of the interview, the Board denied his request for release and ordered him held for an additional 24 months. The decision was upheld on administrative appeal. Petitioner then commenced this CPLR article 78 proceeding challenging the Board’s decision. Supreme Court dismissed the petition, resulting in this appeal.
We affirm. Notwithstanding the receipt of a certificate of earned eligibility, the Board is justified in denying parole release where it concludes, based upon a review of the relevant statutory factors, that the inmate’s release is not compatible with the welfare of society or that the inmate will not be able to live and remain at liberty without violating the law, if released (see Matter of Rivera v Travis, 289 AD2d 829, 830 [2001]; Matter of Fuller v New York State Bd. of Parole, 284 AD2d 853, 854 [2001]; see also Executive Law § 259-i [1] [a]; [2] [c] [A]). Inasmuch as the Board’s decision does not evince “ ‘irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]), we find no reason to disturb it.
Cardona, P.J., Spain, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.